Citation Nr: 1723313	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  07-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to September 1975 and from January 2003 to January 2004.  He had additional reserve service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified in April 2013 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

This claim was previously before the Board in September 2011, December 2013, and November 2015, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

The Veteran's bilateral hearing loss did not have its onset in active service, is not otherwise the result of a disease or injury incurred in active service, and was not incurred within a year of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through a letter to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in January 2014 in conjunction with his claim, and addendum to the examination report was obtained in May 2016.  Overall, the examiner provided well-reasoned rationales in the May 2016 opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that it is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United States Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, 5 Vet. App. at 160.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran is seeking service connection for bilateral hearing loss.  The STRs from the first period of active service do not contain any complaints, treatment, or diagnoses related to hearing loss, and there are not any audiogram results of record.  The Veteran indicated on a September 1986 National Guard medical history report that he had not had hearing loss.  On a September 1986 audiological examination, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
20
LEFT
5
0
5
10
15

The Veteran indicated on a June 1991 medical history report that he had never had hearing loss.  On a June 1991 audiological examination, pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
20
30
LEFT
0
0
10
20
5

The Veteran indicated on a February 1997 medical history report that he had never had hearing loss.  On a February 1997 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
25
LEFT
20
5
15
20
10

The Veteran indicated on a May 2001 medical history report that he had not had hearing loss.  On a January 2003 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
30
30
LEFT
25
15
15
20
15

The Veteran also had an audiogram in December 2003, which was the month before his discharge from the second period of active service.  pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
30
30
LEFT
5
0
15
20
5

The Veteran had a VA examination in July 2008 at which he reported noise exposure during his first period of active service from gunfire and tanks.  After the first period of active service, he did warehouse work for five to six years, was a letter carrier for 16 years, and then worked in a warehouse again and as a driver.  He had recreational noise exposure from hunting and used hearing protection when shooting.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
30
30
LEFT
10
15
25
25
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  

The examiner diagnosed the Veteran with mild sensorineural hearing loss at 3000-4000 Hz and normal hearing in the left ear.  The examiner noted that Guard physicals from the 1990s suggest mild hearing loss at 3000-4000 Hz in the right ear.  A December 2003 audiogram suggested no significant changes from the 1990s.  It was noted that the Veteran's hearing thresholds did not meet the criteria for disability under VA regulations and that the 1970s STRs were not available for review.

The Veteran testified at a March 2010 hearing at the RO that he had to turn up the television to hear it and that his wife complained about it.  He had trouble understanding people unless he was directly looking at them.  The Veteran felt that his hearing loss was due to acoustic trauma in both periods of active service.  There was hearing protection used some of the time when he worked on the flight line.  He testified at the April 2013 Board hearing that audiogram results show that his hearing worsened during his second period of active service.  He believes that working on the flight line contributed to this. 

The Veteran had a VA examination in January 2014 at which he was diagnosed with sensorineural hearing loss.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
50
40
LEFT
10
20
20
40
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The September 1986 audiogram, which was 11 years following separation from active service, suggested normal hearing bilaterally.  This suggested that a permanent threshold shift did not occur from the 1972-1975 active service.  The 1997 audiogram also suggested hearing within normal limits bilaterally, and the 2008 audiogram did not show hearing loss that met the criteria for a disability.  The examiner noted that based on current knowledge of cochlear physiology, there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  The examiner's opinion is inadequate because the Veteran's second period of active service was not considered.

An examination report addendum was obtained in May 2016.  It was noted that the Veteran reported a history of military noise exposure from guns, artillery, and tanks with the use of hearing protection.  In regards to the active duty from 2003-2004, it was noted that the separation audiogram suggested normal hearing with mild hearing loss from 3000-4000 Hz in the right ear.  This showed that there were no significant threshold shifts during this latter period of active duty.  A January 2006 audiogram showed normal hearing except for mild hearing loss from 3000-4000 Hz in the right ear.  The examiner wrote that this showed that there were no significant threshold shifts two years after separation from service.  She continued that research suggests that based on current knowledge of cochlear physiology, there is no sufficient scientific basis for the existence of delayed-onset hearing loss.

While the Veteran has made statements to the effect that his hearing loss is related to noise exposure in service, he is not competent to make such a determination because this is a medical question.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The May 2016 VA examiner's opinion is given probative value because the rationale includes an analysis of the shift in the Veteran's hearing during the second period of active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (" [M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion." ).

The evidence also does not show that the Veteran's hearing loss manifested to a compensable degree within one year of separation from service.  Therefore, in addition to a direct basis, service connection is not warranted for sensorineural hearing loss based on the presumptive provisions for chronic diseases.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Because the evidence preponderates against the claim of service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


